21012Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Rowland (?) on 15 September 2021.
	The claims have been amended as follows:
	In claim 11, in line 2 “starches including chemically modified starches” has been replaced with -- starch, optionally including chemically modified starch, -- and in line 4 “or a pretreated wastewater” has been replaced with --, optionally being pretreated, --. 
	In claim 19, “1,2-propanediol or ethylene glycol” has been deleted.
The following is an examiner’s statement of reasons for allowance: Independent claim 11 and claims dependent therefrom remain deemed distinguished over both the prior art of record, as well as the newly submitted prior art, for reasons of record on page 4 of the Non-Final Rejection of 06/22/2021. The Examiners Amendment language is supported by the instant Specification at page 3, lines 8-11 pertaining to the amendment to claim 11 and at page 4, last full paragraph pertaining to the amendment to claim 19.
The Examiners Amendment was made for purposes of mitigating 35 U.S.C. 112 (b) issues in claims 11 and 19 concerning indefiniteness, grammatical clarity and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
09/15/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778